Citation Nr: 0309345	
Decision Date: 05/20/03    Archive Date: 05/27/03

DOCKET NO.  02-18 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to a higher initial evaluation for rotator 
cuff tear with impingement of the right (minor) shoulder, 
currently rated 10 percent disabling. 

2.  Entitlement to a higher initial evaluation for residuals 
of fracture, left fibula, currently rated noncompensably 
disabling.

3.  Entitlement to a higher initial evaluation for a back 
scar, currently rated noncompensably disabling.


ATTORNEY FOR THE BOARD

Bernard T. DoMinh




INTRODUCTION

The veteran served on active duty from October 1989 to August 
2000.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2001 rating decision by the St. 
Louis, Missouri, Regional Office of the Department of 
Veterans Affairs (VA) which, inter alia, granted the veteran 
service connection and a 10 percent rating for rotator cuff 
tear with impingement of the right (minor) shoulder, service 
connection and a noncompensable rating for residuals of 
fracture, left femur, and service connection and a 
noncompensable rating for a back scar.  The awards were made 
effective from August 18, 2000, based on the date entitlement 
first arose following his separation from active duty.  (See 
38 C.F.R. § 3.400 (2002).)

In November 2002 the case was transferred to the custody of 
the Wichita, Kansas, VA Regional Office (RO).  The RO is now 
the agency of original jurisdiction for this appeal.  


FINDINGS OF FACT

1.  For the period commencing on August 18, 2000, the 
veteran's service-connected rotator cuff tear with 
impingement of the right (minor) shoulder is manifested by 
onset of pain on flexion at 75 degrees and on abduction at 65 
degrees which imposes limitation of motion of this extremity 
between his side and shoulder. 

2.  For the period commencing on August 18, 2000 to the 
present time, the veteran's service-connected residuals of 
fracture, left fibula, are manifested by occasional and 
infrequent aching episodes which usually occur during cold 
weather and which are not productive of any functional loss 
affecting the left knee or ankle.




CONCLUSIONS OF LAW


1.  The criteria for an initial evaluation of 20 percent for 
rotator cuff tear with impingement of the right (minor) 
shoulder, commencing on August 18, 2000, have been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.3, 
4.7, 4.71a, Diagnostic Codes 5201, 5203 (2002).

2.  The criteria for an initial compensable evaluation for 
residuals of fracture, left fibula, for the period commencing 
on August 18, 2000 to the present time have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5262 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Veterans Claims Assistance Act of 2000, implemented in 
38 U.S.C.A. §§ 5103, 5103A (West 2002), now requires VA to 
assist a claimant in developing all facts pertinent to a 
claim for VA benefits, including a medical opinion and notice 
to the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the VA Secretary, that is necessary to 
substantiate the claim.  VA has issued regulations to 
implement the Veterans Claims Assistance Act of 2000.  66 
Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002)).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The 
provisions of the VCAA and the implementing regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2001) (the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim).

We note that the RO has provided the veteran with express 
notice of the provisions of the VCAA via written 
correspondence and personal telephone contact in July 2001, 
in which it provided the veteran with an explanation of how 
VA would assist him in obtaining necessary information and 
evidence.  The veteran has been made aware of the information 
and evidence necessary to substantiate his claims and has 
been provided opportunities to submit such evidence.  A 
review of the claims file also shows that with respect to the 
claims for higher initial evaluations for right rotator cuff 
tear and fracture residuals of the left fibula, VA has 
conducted reasonable efforts to assist him in obtaining 
evidence necessary to substantiate his claims during the 
course of this appeal.  He has also been provided with VA 
examinations which addressed the aforementioned orthopedic 
issues on appeal.  Finally, in correspondence dated December 
2002 and January 2003 he did not identify any additional, 
relevant evidence that had not otherwise been requested or 
obtained.  The veteran has been notified of the evidence and 
information necessary to substantiate his claims, and he has 
been notified of VA's efforts to assist him. (See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).)  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating the claims.  For these reasons, further 
development of the claims of entitlement to higher initial 
evaluations for right rotator cuff tear and left fibula 
fracture is not necessary to meet the requirements of 
38 U.S.C.A. §§ 5103 and 5103A.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  The standard of review for 
cases before the Board are as follows: when there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.102, 4.3 (2002).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court 
of Appeals for Veterans Claims (Court) stated that "a 
(claimant) need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
v. Derwinski, 1 Vet. App. At 54.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. Part 4 (2002).  Separate diagnostic codes identify 
the various disabilities.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2002).  The basis of disability evaluations is the 
ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment.  Evaluations 
are based upon lack of usefulness of the part or system 
affected, especially in self-support.  38 C.F.R. § 4.10 
(2002).

A thorough evaluation of a musculoskeletal or orthopedic 
disability for rating purposes requires consideration of any 
functional loss due to pain, incoordination, weakness, or 
fatigability.  38 C.F.R. §§ 4.40, 4.45 (2002); DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

The Board notes that this case is based on an appeal of a 
September 2001 RO decision, which had granted the veteran 
service connection for right rotator cuff tear, left fibula 
fracture and a back scar effective from August 18, 2000, the 
date on which entitlement to service connection for these 
disabilities first arose.  Consideration must therefore be 
given regarding whether the case warrants the assignment of 
separate ratings for his service-connected disabilities for 
separate periods of time, from August 18, 2000, to the 
present, based on the facts found, a practice known as 
"staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

(a.)  Entitlement to a higher initial evaluation for rotator 
cuff tear with impingement of the right (minor) shoulder, 
currently rated 10 percent disabling.

The veteran's service medical records show that he sustained 
a right shoulder injury in a motorcycle accident which 
occurred in June 1995 and then reinjured it again during 
active duty in August 1999.  His records reflect a history of 
recurring right shoulder symptoms during military service.  
He was honorably discharged from active service on August 17, 
2000 and shortly thereafter filed a claim for VA compensation 
for a chronic right shoulder disability.

VA examination in July 2001 shows that the veteran complained 
of weakness in his right shoulder with a constant dull ache 
and a sharp pain on movement with reduced range of motion but 
no stiffness, swelling, heat, redness, instability or 
locking.  He described his discomfort at the time as being a 
3 on a scale of 1 to 10 with 10 being the extreme.  At best, 
it was 1 - 2 out of 10 in the mornings.  At its worst, after 
using his shoulders or weightlifting with overuse, it would 
go up to 9 out of 10.  He denied having any periods of 
symptomatic flare-up and described the pain as being a 
constant and daily problem.  Pain was increased when 
performing activities which required overhead motions and 
when he performed push-ups and lifted weights.  He denied 
having any history of dislocation or prior surgery on his 
right shoulder.  Limitation imposed on his daily activities 
included limiting the amount of weight he used to work out in 
the gymnasium when performing bench press and shoulder 
abduction exercises.  He reported that he was left-handed.

Physical examination of the veteran's right shoulder revealed 
equal distal clavicles which were both superior to the 
acromion.  The right acromioclavicular joint was tender with 
generalized tenderness in the anterior shoulder over the 
bicipital groove and over the lateral deltoid area.  There 
was no edema, joint effusion, redness, heat or guarding of 
movement observed.  Range of motion testing of the right 
shoulder shows pain on flexion at 75 degrees through full 
active motion of 135 degrees, as compared to the normal 
average of 180 degrees.  On right shoulder abduction the pain 
started at 65 degrees through full active motion of 115 
degrees as compared to a normal average of 180 degrees.  On 
right shoulder external rotation there was pain at full 
motion of 85 degrees as compared to 90 degrees normal 
average.  On right shoulder internal rotation there was pain 
at full active motion of 60 degrees as compared to the normal 
average of 90 degrees.  Apprehension test for dislocation was 
negative.  Testing for bicipital tendon instability was 
negative.  Drop arm test was positive with pain over the 
lateral shoulder.  There was also pain over the right rotator 
cuff on shoulder abduction against resistance.  X-rays of the 
right shoulder were negative for any bony abnormality.  The 
diagnosis was rotator cuff tear with impingement, right 
shoulder.

The veteran's service-connected right rotator cuff tear 
affects his minor upper extremity and is rated under the 
criteria for impairment of the clavicle or scapula under 38 
C.F.R. § 4.71a, Diagnostic Code 5203.  This Code provides for 
a 10 percent evaluation for nonunion without loose movement 
of the clavicle or scapula of the minor upper extremity or 
malunion of the clavicle or scapula of the minor upper 
extremity.  Assignment of a 20 percent rating is warranted 
for nonunion with loose movement of the clavicle or scapula 
of the minor upper extremity or dislocation of the clavicle 
or scapula of the minor upper extremity.  Otherwise, if none 
of these conditions are demonstrated, Code 5203 allows for 
the right shoulder to be rated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5201 for impairment of function of the 
contiguous joint.  Code 5201 provides for assignment of a 20 
percent evaluation for limitation of motion of the minor arm 
at the shoulder level or midway between the side and shoulder 
level.  Assignment of a 30 percent rating requires a showing 
of limitation of minor arm motion to 25 degrees from the 
side.

The examiner who conducted the July 2001 VA examination 
adequately discussed functional loss due to pain, 
incoordination, weakness, or fatigability for purposes of 
satisfying the rating requirements imposed by DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Our review of the evidence 
indicates that range of motion testing of the right shoulder 
shows pain beginning on flexion at 75 degrees and pain 
beginning on abduction at 65 degrees.  Although the veteran 
was able to flex and abduct his right arm well above his 
shoulder level, his onset of pain is a limiting factor as 
contemplated by 38 C.F.R. §§ 4.40, 4.45.  The veteran, in 
essence, has limitation of motion of his minor arm midway 
between his side and shoulder level.  We find that this more 
closely approximates the criteria for a 20 percent 
evaluation, pursuant to Diagnostic Code 5201.  See 38 C.F.R. 
§ 4.7.  Resolving all doubt in the veteran's favor, we will 
find that the evidence warrants assignment of an initial 
evaluation of 20 percent.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The evidence does not support the assignment of a higher 
evaluation than 20 percent.  We note that assignment of a 30 
percent rating requires a showing of limitation of minor arm 
motion to 25 degrees from the side.  The veteran simply does 
not have this degree of impairment affecting his right arm.  
We further note that he is able to use his right shoulder to 
perform strenuous activity such as weightlifting and push-up 
exercises, albeit at a reduced level.  The 20 percent 
evaluation which we have granted adequately compensates him 
for his current level of impairment.  We further find that 
assignment of a staged rating is not warranted in the present 
case with regard to the rating issue on appeal because the 20 
percent evaluation for right rotator cuff tear with 
impingement is based on the most severe disability picture 
presented by the medical evidence associated with the record, 
which encompassed the effective date of the award for service 
connection for the disability to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

(b.)  Entitlement to a higher initial evaluation for 
residuals of fracture, left fibula, currently rated 
noncompensably disabling.

The veteran's service medical records show that he sustained 
a fracture of his left fibula during active duty in the mid-
1990's.  Treatment involved immobilization in a cast but no 
surgery was required to set the fracture.  The veteran was 
separated from service in August 2000 and filed a claim for 
VA compensation for his left fibula shortly afterwards.  VA 
medical examination of his left fibula on July 23, 2001, 
shows that he was experiencing an infrequent and slight dull 
ache in the area of his left fibula fracture during cold 
weather.  The discomfort level was described as being 2 -3 on 
a scale of 1 to 10.  He denied having any pain or other 
symptoms at the time of the examination.  He infrequently 
used over-the-counter medication such as Advil to obtain 
relief of pain.  Flare-ups, when they happened, would occur 
during cold weather and would last for up to several hours, 
although frequency and duration of these symptoms varied.  
There was no functional impairment noted during these 
episodic flare-ups.  The examiner found no evidence of 
current osteomyelitis infection.  The veteran did not require 
the use of any assistive devices  to support his left lower 
extremity and he stated that his daily activities did not 
have any effect on his fibula fracture residuals.

Physical examination shows that the veteran walked with a 
normal gait and that there was no evidence of malunion, 
nonunion, deformity, angulation or leg length shortening.  
The examiner did not note any tenderness over the leg, edema, 
pain on motion of the left knee or ankle, weakness, redness 
or heat.  Range of motion of the left knee was deemed to be 
normal and full with 140 degrees of flexion and zero degrees 
of extension without pain.  The ankle displayed 20 degrees of 
dorsiflexion (with 20 degrees being normal full dorsiflexion) 
and 42 degrees of plantar flexion (with 45 degrees being 
normal full plantar flexion) with no pain.  The diagnosis was 
fracture of the left fibula, well-healed, with infrequent and 
minimal residuals.

The veteran's left fibula fracture residuals are rated under 
the criteria for impairment of the tibia and fibula contained 
in 38 C.F.R. § 4.71a, Diagnostic Code 5262, which provides 
for a 10 percent evaluation for malunion of the tibia and 
fibula with slight knee or ankle disability.  Assignment of a 
20 percent evaluation is warranted when there is malunion of 
the tibia and fibula with moderate knee or ankle disability.  
Assignment of a 30 percent evaluation is warranted when there 
is malunion of the tibia and fibula with marked knee or ankle 
disability.  A 40 percent evaluation is assigned when there 
is nonunion of the tibia and fibula with loose motion 
requiring a supportive brace.

Applying the facts of the case to the applicable rating 
schedule described above, we find no basis to allow the 
veteran's claim for a compensable initial rating for his 
residuals of left fibula fracture.  While we acknowledge that 
the left fibula fracture site is occasionally painful during 
cold weather the residuals do not impose any discernible 
functional loss on the veteran's left leg, ankle or knee.  We 
note that the veteran enjoys virtually complete and painless 
motion of his left ankle and knee without any instability, 
weakness or loss of coordination.  In view of the absence of 
any particularly disabling symptomatology attributable to his 
left fibula fracture residuals, we cannot find that the 
assignment of a compensable initial evaluation for this 
service-connected condition is warranted.  His appeal must 
therefore be denied.  Because the evidence in this case is 
not approximately balanced with respect to this issue, the 
benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).


ORDER

An initial evaluation of 20 percent for rotator cuff tear 
with impingement of the right (minor) shoulder is granted. 

The claim for an initial compensable evaluation for residuals 
of fracture, left fibula, is denied.


REMAND

Our review of the veteran's claims file indicates that the RO 
granted the veteran service connection for a back scar based 
on his service medical records indicating onset of this scar 
during active duty.  However, although the RO assigned a 
noncompensable rating for this scar, it does not appear that 
the veteran was provided with VA medical examination of his 
scar.  Where the record before the Board is inadequate, a 
remand is required.  Green v. Derwinski, 1 Vet. App. 121 
(1991).  We therefore find that a remand is warranted so that 
he may be scheduled for an examination by the appropriate 
specialist so that clinical findings regarding his scar may 
be made a part of the record.  We also note that in the 
course of this appeal there were pertinent revisions made to 
the rating schedule for evaluating scars contained in 38 
C.F.R. § 4.118.  These changes went into effect on August 30, 
2002.  The RO should thus evaluate the veteran's scar 
applying both versions of the rating schedule and rate the 
veteran using the criteria which would confer the greater 
benefit upon him, whether they be from the old rating 
schedule or from the newly promulgated one.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

In view of the foregoing discussion, the case is REMANDED to 
the RO for the following developments:

1.  The RO should take appropriate 
steps to schedule the veteran for the 
appropriate VA examination deemed 
necessary to ascertain the nature and 
severity of the service-connected back 
scar.  All indicated tests and studies 
should be performed, and all clinical 
findings should be reported in detail.  
It is essential that the claims folder 
be provided to the examiner for review 
in conjunction with the examination, 
together with a copy of this remand and 
the former and current rating criteria 
for scars.

2.  After completion of the foregoing, 
the RO should review the examination 
report received to ensure that the 
purposes of this remand, as shown in 
the discussion and specification above, 
have been satisfied.  If the requested 
information is incomplete, the report 
should be returned as inadequate for 
rating purposes pursuant to 38 C.F.R. § 
4.2 (2002).  If this is necessary, the 
physician who performs the examination 
should be given an opportunity to amend 
the findings without reexamining the 
veteran but should be free to schedule 
a reexamination, if necessary.  All 
other necessary follow-up actions 
should be taken.

3.  When the development requested 
herein is deemed to be complete, the RO 
should readjudicate the claim of 
entitlement to a compensable initial 
rating for a service-connected back 
scar.  The claim should be considered 
under all applicable Diagnostic Codes 
for rating skin disabilities contained 
in 38 C.F.R. §  4.118.  The basis for 
the selection of each Code and the 
rejection of other potentially 
applicable Codes should be articulated.  
The RO should address the criteria of 
both versions of 38 C.F.R. § 4.118: the 
old version used prior to August 30, 
2002 and the revised version that went 
into effect that date.

4.   If any determination is adverse to 
the veteran, a Supplemental Statement 
of the Case should be prepared and the 
veteran and his representative should 
be given a reasonable period of time 
for reply.

Thereafter, the claim should be returned to the Board for 
further review on appeal, if in order.  No action is required 
of the veteran until he receives further notice.  The purpose 
of this remand is to obtain additional information.  The 
Board does not intimate any factual or legal conclusions as 
to the outcome ultimately warranted in this appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 1999) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 


